Citation Nr: 1024099	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen




REMAND

The Veteran had active military service from March 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In November 2007, the Board remanded the Veteran's claim for 
additional development.  Although the Veteran's appeal also 
included the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD), by a March 2010 rating 
decision, the Appeals Management Center granted service 
connection for this disability.  Thus, this issue is no 
longer before the Board.

In an April 2003 statement, the Veteran contended that he has 
a skin disability as a result of his period of active 
military service.  Specifically, he indicates that he 
experiences a rash every summer, which began while he was in 
Vietnam in 1968.  In a January 2005 statement, the Veteran 
attributes his claimed disability to exposure to Agent 
Orange.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

If a Veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases are 
presumed to be the result of such exposure if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of the disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.309(e) (2009).  (In this 
context, the term "herbicide agent" is defined as a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i).)

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  38 
C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, a Veteran is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Combee v. Brown, 34 
F.3d 1039, 1044-45 (Fed. Cir. 1994).

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran did receive treatment for a skin 
disability in service.  Although his November 1967 entrance 
and February 1970 separation examinations indicate a normal 
skin evaluation, the Veteran was diagnosed with tinea cruris 
in September 1968 and tinea circinata/dyshidrosis in April 
1969.

A review of the Veteran's post-service medical treatment 
records also reveals treatment for a skin disability.  
Records from the Augusta VA Medical Center (VAMC) include an 
August 1979 diagnosis of fungus skin infection, a 
February 1983 diagnosis of tinea versicolor, an August 1985 
diagnosis of lichen simplex chronicus, a December 1986 
diagnosis of possible lichen planus, and a May 1988 diagnosis 
of tinea versicolor.  Additionally, a September 2002 
treatment record from the Kansas City VAMC indicates a 
diagnosis of tinea versicolor.

In March 2010, pursuant to the Board's November 2007 remand 
instructions, the Veteran was afforded a VA examination.  The 
examiner reviewed the claims file and examined the Veteran.  
At the examination, the Veteran reported that he experiences 
a skin condition that began after discharge from service, 
which rash occurs during summer months.  The examiner noted 
that, "today he has no skin rash" and, therefore, concluded 
"I would only be speculating at this point in regards to the 
rash being related to his military service."  In April 2010, 
the Veteran was afforded a second examination at which the 
examiner noted that, "[t]here was no rash noted on 
examination."

In the November 2007 remand instructions, the examiner was 
instructed to:

[A]ssess whether [the Veteran's] tinea 
versicolor is attributable to his 
military service including his in-service 
treatment for dyshidrosis or tinea cruris 
or exposure to herbicides.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
The examiner should take a detailed 
history of the Veteran's claimed exposure 
to herbicides or other in-service events 
to which a skin disability might be 
attributed.  The examiner is requested to 
provide an opinion as to the medical 
probabilities that the Veteran currently 
suffers from a skin disability that is 
traceable his military service.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the March 2010 opinion is 
inadequate.  Despite the absence of a rash shown during the 
VA examination, the Veteran had problems during service and 
has experienced several skin problems during subsequent 
years.  The essence of the Veteran's claim is that the skin 
problem recurs in the summer months.  For the examiner to 
conclude that speculation is required when the Veteran had 
certain diagnosed problems during service and a variety of 
skin problems noted after service is insufficient.  The Board 
recognizes that a medical opinion is not a statement of fact 
and that a certain degree of conjecture is required to arrive 
at any medical opinion.  The examiner should state the 
medical probabilities that any recurring skin problem is 
related to what the Veteran experienced in service, even if 
speculation is required to do so.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment 
records pertinent to skin treatment from 
the Kansas City VAMC prepared since 
February 2004, and any other medical 
facility identified by the Veteran, and 
associate the records with the claims 
folder.  Assist the Veteran in obtaining 
any identified records.

2.  Schedule the Veteran for a VA 
examination during summer months when his 
claimed skin disability is likely to be 
exacerbated.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

The examiner should ascertain whether the 
Veteran has a skin disability.  If the 
disability recurs during the summer 
months only as claimed by the Veteran, 
and is not found on examination, the 
examiner should identify the likely 
nature and diagnosis of the Veteran's 
recurring skin disability.  The examiner 
should then discuss the etiology and the 
onset.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any skin disability is 
related to the Veteran's period of active 
military service.  Specifically, the 
examiner should assess whether any skin 
disability is traceable to any in-service 
dyshidrosis or tinea cruris or exposure 
to herbicides.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  The 
bases for the opinions provided should be 
explained in detail.  If a conclusive 
opinion cannot be provided without 
additional information, the examiner 
should specifically identify the 
additional information necessary to 
arrive at an opinion.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
If further information or additional 
evidentiary development is deemed 
necessary by the examiner before arriving 
at an opinion, such development should be 
undertaken and the case thereafter 
returned to the examiner.  

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a skin disability.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

